UNITED STATES DISTRICT COURT                                 SOUTHERN DISTRICT OF TEXAS
                                                                               United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
Matt Williams, a al.,                           §                                            June 05, 2019
                                                §                                         David J. Bradley, Clerk

                 Plaintiffs,                    §
                                                §
versus                                          §                         Civil Action H-Ig-II9
                                                §
PennyMac Loan Services, LLC, et al.,            §
                                                §
                 Defendants.                    §


                               Judgment on the Pleadings

    I.      Background.
            In 20 I 3, Roxane Johnson borrowed money and secured it by a deed of trust.
    Mortgage Electronic Registration Systems, l::1c., was the beneficiary under the deed of
    trust. Mortgage Electronic assigned the deed of trust to PennyMac Loan Services, LLC,
    in 20I6. Johnson defaulted on the loan, and PennyMac foreclosed on the property
    selling it to Shahid Khan and Zinaida Fomenko in 2oi8.
           Anthony Welch told Matt Williams that the property was being leased to him,
    so Williams refused to leave the property until January 20I9. Williams has since
    vacated the property, and Khan and Fomenko possess it.
            Williams and Johnson have sued PennyMac, Mortgage Electronic, Khan, and
    Fomenko for wrongful foreclosure. Their claims fail ignominiously on the face of their
    pleadings.


    2.      Standing.
            Williams has no standing to assert claims related to the land. He is not a party
    to the loan and has never had any title to this property. His claims fail as a matter oflaw
    and are dismissed with prejudice.


    3.      Foreclosure.
           Johnson defaulted on the note. As beneficiary of the deed of trust, Mortgage
Electronic had the authority to assign it to PmnyMac. It had the authority to foreclose
on the property and sell it. After the foreclosure sale,]ohnson had no property interest
in the house and land. Her claims fail.


4·      Res judicata.
        Several related cases exist about this· oan and property. This court has already
rendered a final judgment in substantially the same case - Civil Action No. 4:1 8-cv-
2988, Roxane johnson, ct al.v. Penny Mac Loan Services, LLC, ct al.- by dismissing it with
prejudice. The parties are nearly identical and both cases are about the same
transaction. johnson's claims are barred by 1es judicata.


S·      Conclusion.
        This case is one of a slew orchestrate·:! by Anthony Welch. This court will not
countenance further harassment of property owners or assaults on its time.
        Matt Williams does not have standing and Roxane Johnson has not pleaded
facts to show a claim for relief. Johnson lost all right to the property at the foreclosure
sale after she defaulted. Neither has tide to the property, and likely neither was truly
involved in the filing of this lawsuit.
        All of the claims against: PennyMac Loan Services, LLC; Mortgage Electronic
Registration Systems, Inc.; Shahid Khan; and Zinaida F omenko are denied, having been
litigated to a decision adverse to Johnson.


        Signed on]une .5         , 2019, at Houston, Texas.




                                                        Lynn N. Hughes
                                                   United States District]udge
